      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 1 of 19



Approved: ______________________________ ___
          EUN YOUNG CHOI / DINA MCLEOD
          Assistant United States Attorneys

Before:   THE HONORABLE SARAH L. CAVE
          United States Magistrate Judge
                                                   21 MAG 3112
          Southern District of New York

- - - - - - - - - - - - - - - - - -X               SEALED COMPLAINT
                                   :
UNITED STATES OF AMERICA           :               Violations of
                                   :               18 U.S.C. §§ 371,
     - v. -                        :               1031, 1343, 1349,
                                   :               1956, and 2
APOCALYPSE BELLA,                  :
                                   :               County of Offense:
          Defendant.               :               NEW YORK
                                   :
- - - - - - - - - - - - - - - - - -X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     ZACHARY EFFTING, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                             COUNT ONE
          (Conspiracy to Commit Major Fraud Against and
                    Defraud the United States)

     1.   From at least in or about March 2020 to the present,
in the Southern District of New York and elsewhere, APOCALYPSE
BELLA, the defendant, together with others known and unknown,
willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit an offense against
the United States and to defraud the United States and an agency
thereof, to wit, the United States Small Business Administration
(“SBA”).

     2.   It was a part and an object of the conspiracy that
APOCALYPSE BELLA, the defendant, together with others known and
unknown, willfully and knowingly would and did execute and
attempt to execute, a scheme and artifice with the intent to
defraud the United States, and to obtain money and property by
means of false and fraudulent pretenses, representations, and
promises, in a grant, contract, subcontract, subsidy, loan,
guarantee, insurance, and other form of Federal assistance,
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 2 of 19



including through an economic stimulus, recovery and rescue plan
provided by the Government, the value of which was $1,000,000
and more, to wit, BELLA engaged in a scheme to obtain at least
approximately $25 million in Government-guaranteed loans for
various companies (including two companies, “Company-1” and
“Company-2”), by means of false and fraudulent pretenses,
representations, and documents, through the Paycheck Protection
Program (the “PPP”) of the SBA, designed to provide relief to
small businesses during the novel coronavirus/COVID-19 pandemic.

     3.   It was a further part and an object of the conspiracy
that APOCALYPSE BELLA, the defendant, together with others known
and unknown, willfully and knowingly would and did defraud the
United States, and an agency thereof, to wit, BELLA engaged in a
scheme with others to obtain at least approximately $25 million
in Government-guaranteed loans for various companies, including
Company-1 and Company-2, and thereby defraud the SBA, by means
of false and fraudulent pretenses, representations, and
documents, through the Payment Protection Program.

     4.    In furtherance of the conspiracy and to effect the
illegal objects thereof, APOCALYPSE BELLA, the defendant, and
others known and unknown, committed the following overt act,
among others, in the Southern District of New York and
elsewhere:

          a.   In or about July 2020, at BELLA’s direction, a
co-conspirator not named herein (“CC-1”), who was located in the
Southern District of New York and acts as an agent of both
Company-1 and Company-2, caused a total of approximately
$729,550 in proceeds from fraudulently procured PPP loans to be
transferred to an account controlled by BELLA.

          (Title 18, United States Code, Section 371.)

                            COUNT TWO
             (Major Fraud Against the United States)

     5.   From at least in or about March 2020 to the present,
in the Southern District of New York and elsewhere, APOCALYPSE
BELLA, the defendant, willfully and knowingly executed, and
attempted to execute, a scheme and artifice with the intent to
defraud the United States, and to obtain money and property by
means of false and fraudulent pretenses, representations, and
promises, in a grant, contract, subcontract, subsidy, loan,
guarantee, insurance, and other form of Federal assistance,
including through an economic stimulus, recovery and rescue plan

                                   2
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 3 of 19



provided by the Government, the value of which was $1,000,000
and more, to wit, BELLA and others engaged in a scheme to obtain
at least approximately $25 million in Government-guaranteed
loans by means of false and fraudulent pretenses,
representations, and documents, including for Company-1 and
Company-2, through the PPPP.

      (Title 18, United States Code, Sections 1031 and 2.)

                            COUNT THREE
                      (Wire Fraud Conspiracy)

     6.   From at least in or about March 2020 to the present,
in the Southern District of New York and elsewhere, APOCALYPSE
BELLA, the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343.

     7.   It was a part and an object of the conspiracy that
APOCALYPSE BELLA, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, knowingly transmitted and caused
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds, for the purpose of
executing such scheme and artifice, which affected a financial
institution, to wit, BELLA and others engaged in a scheme to
obtain at least approximately $25 million in Government-
guaranteed loans by means of false and fraudulent pretenses,
representations, and documents, including Company-1 and Company-
2, through the PPP, including the online submission of PPP loan
applications transmitted from the Southern District of New York.

          (Title 18, United States Code, Section 1349.)

                               COUNT FOUR
                              (Wire Fraud)

     8.   From at least in or about March 2020 to the present,
in the Southern District of New York and elsewhere, APOCALYPSE
BELLA, the defendant, having devised and intending to devise a
scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, knowingly transmitted and caused

                                   3
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 4 of 19



to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds, for the purpose of
executing such scheme and artifice, which affected a financial
institution, to wit, BELLA and others engaged in a scheme to
obtain at least approximately $25 million in Government-
guaranteed loans by means of false and fraudulent pretenses,
representations, and documents, including for Company-1 and
Company-2, through the PPPP, for which fraudulent PPP loan
applications were accessed online from the Southern District of
New York.

      (Title 18, United States Code, Sections 1343 and 2.)

                            COUNT FIVE
                   (Money Laundering Conspiracy)

     9.   From at least in or about March 2020 to the present,
in the Southern District of New York and elsewhere, knowingly
did combine, conspire, confederate, and agree together and with
each other to commit money laundering, in violation of Title 18,
United States Code, Section 1956(a)(2)(A).

     10. It was a part and an object of the conspiracy that
APOCALYPSE BELLA, the defendant, and others known and unknown,
in an offense involving and affecting interstate and foreign
commerce, would and did transport, transmit, and transfer, and
attempt to transport, transmit, and transfer, monetary
instruments and funds from a place in the United States to or
through a place outside the United States, and to a place in the
United States from and through a place outside the United
States, with the intent to promote the carrying on of a
specified unlawful activity, to wit, the wire fraud scheme
charged in Counts Three and Four of this Complaint, in violation
of Title 18, United States Code, Section 1956(a)(2)(A).

        (Title 18, United States Code, Section 1956(h).)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     11. I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of report and records. Because this affidavit is

                                   4
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 5 of 19



being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

                Overview of the Fraudulent Conduct

     12. From at least in or about March 2020 to the present,
APOCALYPSE BELLA, the defendant, and others were involved in a
widespread scheme to prepare and submit fraudulent applications
to the SBA and at least one company which processes PPP loan
applications (“PPP Loan Company-1”) , to obtain at least
approximately $25 million in government-guaranteed loans for
various companies through the SBA’s PPP Program. This scheme
resulted in the approval of fraudulently procured loans for
Company-1 and Company-2, both located in the Southern District
of New York and for which a co-conspirator not named herein
(“CC-1”) located in the Southern District of New York, served as
a corporate agent, totaling approximately $3.969 million, and
the distribution of the proceeds of these fraudulently obtained
funds to a series of bank accounts located in the United States
and elsewhere, including a bank account controlled by BELLA.

     13. APOCALYPSE BELLA, the defendant, and others devised
and executed this fraudulent scheme by conspiring with various
individuals, including CC-1, who purport to own or operate or
otherwise are affiliated with businesses (collectively, the
“Straw Companies”) that are eligible for PPP relief
(collectively, the “Straw Company Agents”). These Straw Company
Agents appear to be used as straw applicants in the fraudulent
scheme, whom BELLA and others recruit to apply to the PPP
program in the names of the Straw Companies.

     14. In or about June 2020, APOCALYPSE BELLA, the
defendant, and others known and unknown, along with CC-1, caused
fraudulent online PPP loans for Company-1 and Company-2 to be
submitted through the PPP Program. CC-1 caused documents
related to Company-1 and Company-2 to be sent to CC-1’s co-
conspirators, including identification documents and financial
statements for Company-1 and Company-2. Thereafter, BELLA and
others caused fraudulent PPP applications for Company-1 and
Company-2 to be prepared in CC-1’s name and submitted online to
PPP Loan Company-1, a company which originates PPP loans.

                                   5
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 6 of 19




     15. In early July, 2020, the PPP loan applications for
both Company-1 and Company-2 were approved, resulting in nearly
$4 million total in fraudulently procured loans, to two bank
accounts (“Company-1 Bank Account” and “Company-2 Bank Account,”
respectively), for each of which CC-1 serves as an authorized
signatory. Notably, the day after almost $2 million in
fraudulently procured PPP funds for Company-2 was disbursed from
PPP Loan Company-1 to the Company-2 Bank Account, nearly the
entire amount was transferred to the Company-1 Bank Account.
Thereafter, between July and August 2020, there were significant
disbursements from the Company-1 Bank Account that did not
appear to meet the requirements for the use of PPP funds,
including large transfers of funds to bank accounts located
abroad, and the payment of approximately $729,550 in funds to a
bank account in the name of a music company (“Bella Music
Company”) based in Oregon which was controlled by APOCALYPSE
BELLA, the defendant.

        Background on SBA Lending in Response to COVID-19

     16. The SBA is a federal agency of the Executive Branch
that administers assistance to American small businesses. This
assistance includes guaranteeing loans that are issued by
certain lenders to qualifying small businesses. Under the SBA
loan guarantee programs, the actual loan is issued by a
commercial lender, but the lender receives the full faith and
credit backing of the United States Federal Government on a
percentage of the loan. Therefore, if a borrower defaults on an
SBA-guaranteed loan, the commercial lender may seek
reimbursement from the SBA, up to the percentage of the
guarantee. By reducing the risk to commercial lenders, the SBA
loan guarantee programs enable lenders to provide loans to
qualifying small businesses when financing is otherwise
unavailable to them on reasonable terms through normal lending
channels. When a borrower seeks an SBA-guaranteed loan, the
borrower must meet both the commercial lender’s eligibility
requirements for the loan as well as the SBA’s eligibility
requirements.

     17. The Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act is a federal law enacted on March 29, 2020
designed to provide emergency financial assistance to the
millions of Americans who are suffering the economic effects
caused by the COVID-19 pandemic. One source of relief provided
by the CARES Act was the authorization of up to $349 billion in
forgivable loans to small businesses for job retention and

                                   6
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 7 of 19



certain other expenses through the PPP. On April 24, 2020, the
Paycheck Protection Program and Health Care Enhancement Act was
signed into law, authorizing over $300 billion in additional PPP
funding.

     18. The PPP allows qualifying small businesses and other
organizations to receive unsecured loans with a maturity of two
years and interest rate of 1%. PPP loan proceeds must be used by
businesses on payroll costs, interest on mortgages, rent, and
utilities. The PPP allows the interest and principal to be
forgiven if businesses spend the proceeds on these expenses
within a limited time period of receipt and use a certain
percentage of the forgiven amount for payroll. The amount of PPP
funds a business may receive is determined by the number of
employees employed by the business and their average payroll
costs for a period of 2.5 months. Businesses applying for a PPP
loan are required to provide documentation, such as IRS Form W-
3, to confirm that they have in the past paid employees the
compensation listed on the application. The PPP is overseen by
the SBA, which has authority over all loans. Individual PPP
loans, however, are issued by private approved lenders who
receive and process PPP applications and supporting
documentation, and then make loans using the lenders’ own funds.

     19. The CARES Act also expanded the separate EIDL Program,
which provides small businesses with low-interest loans of up to
$150,000 that can provide vital economic support to help
overcome the temporary loss of revenue they are experiencing due
to COVID-19. To qualify for an EIDL under the CARES Act, the
applicant must have suffered “substantial economic injury” from
COVID-19, based on a company’s actual economic injury determined
by the SBA, up to $150,000. EIDLs may be used for payroll and
other costs as well as to cover increased costs due to supply
chain interruption, to pay obligations that cannot be met due to
revenue loss, and for other similar uses. Until July 2020, the
CARES Act also permitted applicants to request an advance of up
to $10,000 to pay allowable working capital needs, which was
expected to be paid by the SBA within three days of submission
of an EIDL application to the SBA, provided the application
contained a self-certification under penalty of perjury of the
applicant’s eligibility for an EIDL. Unlike the PPP, the SBA
directly makes loans to applicants under the EIDL Program.

     20. The first round of the PPP closed to new applications
on August 8, 2020. On December 27, 2020, the Consolidated
Appropriations Act of 2021, which included the Economic Aid to
Hard-Hit Small Businesses, Nonprofit, and Venues Act (the

                                   7
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 8 of 19



“Relief Act”) was signed into law, which provided an additional
$284.5 billion for the PPP. Under the Relief Act, certain
businesses that had already obtained a PPP loan under the
original PPP were eligible for an additional “second draw” PPP
loan, provided they met certain requirement.

                               Company-1

     21. Based on my review of publicly available information
from the website of the Delaware Department of State, Division
of Corporations, I have learned, in substance and in part, that
Company-1 is a Delaware limited liability company that was
formed on or about April 21, 2014.

      22. Based on my review of the website for Company-1
accessible of on or about September 25, 2020 (the “Company-1
Website”), I have learned the following, in substance and in
part:

          a.   The homepage of the Company-1 Website describes
Company-1 as a “U.S. based firm, located in New York City.
Founded in April 2014.” It describes Company-1’s “current”
business as “Selling [Company-1] branded products in the USA on
Amazon.com. Products launched between 2016-2018.” The Company-
1 Website describes Company-1’s “future” business as “building
and operating commodities processing facilities in Africa that
serve local and global markets cost effectively.”

          b.   The Company-1 Website identifies CC-1 as the
“President” of Company-1.

          c.   A business partner for CC-1 (“Individual-1”) is
identified as the Chief Medical Officer of Company-1.

          d.   The Company-1 Website also claims that the
company’s current market capitalization is “30 Million USD.”

          e.   The Company-1 Website identifies six office
locations around the world, including in New York City at a
particular midtown Manhattan address (the “Midtown Business
Address”), Dubai, Nigeria, Kenya, Ghana, and Cote D’Ivoire.

          The EIDL Application to the SBA for Company-1

     23. Based on my review of records obtained from the SBA, I
have learned the following, in substance and in part, regarding


                                   8
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 9 of 19



an EIDL application for Company-1 (“Company-1 EIDL
Application”):

          a.    The Company-1 EIDL Application was submitted on
or about March 31, 2020.

           b.   The Company-1 EIDL Application represented, in
substance and in part, that Company-1 had 4 employees, and had
gross revenues of approximately $13.7 million for the 12 months
prior to the COVID-19 disaster. The application also
represented that CC-1 was the CEO and fifty-percent owner of
Company-1.

          c.    Individual-1 is identified as a fifty-percent
owner and a secondary contact.

          d.    The address listed in the Company-1 EIDL
Application for Company-1 was the Midtown Business Address and
the address listed for CC-1 himself was the CC-1 Residential
Address on the Upper East Side of Manhattan.

          e.    On or about May 14, 2020, the SBA authorized a
$150,000 EIDL to Company-1. On or about the same day, CC-1
signed a Loan Authorization and Agreement with the SBA in which
he certified, among other things, the following: “All
representations in the Borrower’s Loan application (including
all supplementary submissions) are true, correct and complete
and are offered to induce SBA to make this Loan.”

          f.   On or about May 18, 2020, the Company-1 EIDL
funds were disbursed to the Company-1 Bank Account. Based on
records obtained from the bank which holds the Company-1 Bank
Account, CC-1, Individual-1, and another individual are
signatories on the Company-1 Bank Account.

          The EIDL Application to the SBA for Company-2

      24. Based on my review of records obtained from the SBA, I
have learned the following, in substance and in part, regarding
an EIDL application for a company called [Company-2] PLLC
(“Company-2”), I have learned the following, in substance and in
part:

          a.    On or about March 31, 2020, an EIDL application
was submitted to the SBA for Company-2.



                                   9
        Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 10 of 19



          b.       The principal of Company-2 was identified as
Individual-1.

          c.    Individual-1 was identified as the 100 percent
owner of Company-2.

           d.   The business address identified for Company-2 is
a residential address on the Upper East Side of Manhattan, New
York. Based on the EIDL application for Company-1, I have
learned that CC-1 resides at this address (the “CC-1 Residential
Address”).

          e.    The EIDL application for Company-2 represented,
in substance and in part, that Company-2 had 2 employees, and
had gross revenues of approximately $180,000 for the 12 months
prior to the COVID-19 disaster.

          f.    On or about July 6, 2020, the SBA authorized a
$62,500 EIDL to Company-2. On or about July 17, 2020,
Individual-1 signed a Loan Authorization and Agreement with the
SBA in which he certified, among other things, the following:
“All representations in the Borrower’s Loan application
(including all supplementary submissions) are true, correct and
complete and are offered to induce SBA to make this Loan.”

                     Company-2 PPP Loan Application

     25. Based on my review of records obtained from PPP Loan
Company-1, I have learned the following, in substance and in
part, regarding a PPP loan application (“Company-2 PPP Loan
Application”) for Company-2:

            a.    Company-2 PPP Loan Application is dated June 29,
2020.

          b.   Company-2 PPP Loan Application lists Individual-1
as the signatory, and identified a particular email address
(“Company-2 Fraudulent Email Address”) for its primary email
contact.

          c.   Company-2 PPP Loan Application identifies
Individual-1 as the primary contact but identifies the business
address for Company-2 as CC-1’s Residential Address.

          d.   Company-2 PPP Loan Application sought a PPP loan
in the amount of $1,992,673.00 — i.e., just under the $2 million


                                     10
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 11 of 19



cap on PPP loan amounts allowed by PPP Loan Company-1 at that
time.

          e.   Individual-1 is identified as the 100 percent
owner of Company-2.

          f.   Company-2 PPP Loan Application represented, in
substance and in part, that Company-2 had an average monthly
payroll of approximately $797,070.00, had 124 employees, and
that the loan funds would be used for payroll, lease/mortgage
interest, and utilities. Notably, this representation as to the
number of employees at Company-2 varied substantially from that
contained in Company-2’s EIDL Application submitted just three
months previously, which, as described above, represented that
Company-2 had 2 employees.

          g.   On or about July 1, 2020, PPP Loan Company-1
disbursed a PPP loan in the amount of $1,992,673.00 into the
Company-2 Bank Account.

          h.   Based on my review of records obtained from the
bank which holds the Company-2 Bank Account, I have learned that
CC-1 and Individual-1 are the two signatories on the Company-2
Bank Account.

                   Company-1 PPP Loan Application

     26. Based on my review of records obtained from PPP Loan
Company-1, I have learned the following, in substance and in
part, regarding a PPP loan application (“Company-1 PPP Loan
Application”) for Company-1:

          a.   Company-1 PPP Loan Application is dated June 30,
2020 – i.e., the day after the Company-2 PPP Loan Application
was filed - in the amount of $1,976,341.00 — i.e., just under
the $2 million cap on PPP loan amounts allowed at that time.

          b.   Company-1 PPP Loan Application lists CC-1 as the
signatory, identified CC-1 as the primary contact, and also
represented that CC-1 was the 100 percent owner of Company-1. It
identified a particular email address (“Company-1 Fraudulent
Email Address”) for its primary email contact.

          c.   Company-1 PPP Loan Application represented, in
substance and in part, that Company-1 had an average monthly
payroll of approximately $790,537.00, had 121 employees, and
that the loan funds would be used for payroll, lease/mortgage

                                   11
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 12 of 19



interest, and utilities. Notably, this representation as to the
number of employees at Company-1 varied substantially from that
contained in Company-1’s EIDL Application submitted just three
months previously, which, as described above, represented that
Company-2 had 4 employees.

          d.   Company-1 PPP Loan Application listed the address
for Company-1 as the Midtown Business Address (i.e., the same
address as was listed in the Company-1 EIDL Application), and
the address listed for CC-1 was the CC-1 Residential Address.

          e.   On or about July 7, 2020, PPP Loan Company-1
disbursed a PPP loan in the amount of $1,976,341.00 into the
Company-1 Bank Account.

         Transfer of Funds out of the Company-1 Account

     27. Based on my review of records obtained from the bank
which holds the Company-1 Bank Account, I have learned, in
substance and in part:

          a.   Before the funds from the Company-1 EIDL loan
were disbursed into the Company-1 Bank Account, the Company-1
Bank Account contained approximately $18,000.

          b.   On or about May 18, 2020, the funds from the
Company-1 EIDL loan — in the amount of approximately $150,000 —
were disbursed into the Company-1 Bank Account.

          c.   On or about July 2, 2020 — one day after PPP
funds for Company-2 in the amount of approximately $1,992,673.00
were disbursed into the Company-2 Account — approximately $1.97
million was transferred from the Company-2 Bank Account to the
Company-1 Bank Account.

          d.   On or about July 7, 2020, PPP Loan Company-1
disbursed approximately $1,976,341.00 in funds pursuant to the
PPP Application into the Company-1 Bank Account.

          e.   Between July 6, 2020 and August 26, 2020,
approximately $1.6 million was transferred out of the Company-1
Bank Account in a series of approximately 109 international wire
transfers. Many of those international wire transfers were in
the amount of approximately $20,000, and were facilitated
through the use of bank accounts located in the Southern
District of New York.


                                   12
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 13 of 19



          f.   Between in or about July 6, 2020 and in or about
July 29, 2020, approximately 37 disbursements, in the total
amount of approximately $730,000 were sent from the Company-1
Bank Account to a bank account in the name of Bella Music
Company, a seemingly unrelated music company. Based on my
review of corporate records from the Oregon Secretary of State,
I know, in substance and in part, that Bella Music Company was
incorporated in Oregon on or about June 21, 2019, and APOCALYPSE
BELLA, the defendant, is listed as a principal of the company.
Based on my review of bank documents for Bella Music Company’s
bank account, I know, in substance and in part, that BELLA is
listed as the President of Bella Music Company, and is a
signatory on the account.

                     Fraudulent Email Account-1

     28. Based on my review of records obtained from an email
provider (“Email Provider-1”), I have learned the following in
substance and in part:

        a.     On or about June 24, 2020 — approximately one
week before the submission of the PPP loan applications for
Company-1 and Company-2 — an email account (“Fraudulent Email
Account-1”) was created using the subscriber name “Mike Shoe.”
Fraudulent Email Account-1 has 12 different alias email
addresses associated with it.1

        b.     Among the 12 different alias email addresses
associated with Fraudulent Email Account-1 are Company-1
Fraudulent Email Address and Company-2 Fraudulent Email Address
– i.e., the email addresses listed as points of contact on the
Company-1 PPP Loan Application and Company-2 PPP Loan
Application, respectively.

     29. Based on my review of documents from PPP Loan Company-
1, I have learned, in substance and in part, that aside from
Company-1 Fraudulent Email Address and Company-2 Fraudulent
Email Address, PPP Loan Company-1 has identified that each of
the 10 other alias email addresses associated with Fraudulent

1From information from Email Provider-1’s website, I know that
these alias email addresses are email addresses associated with
Fraudulent Email Account-1 that can be used to send, reply to,
or forward emails. In other words, the user or users of
Fraudulent Email Account-1 would have the ability to use any of
the 12 alias email addresses associated with that account to
send or receive emails.
                                   13
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 14 of 19



Email Account-1 were used to initiate PPP loan applications.
Specifically, nine of the alias email addresses associated with
Fraudulent Email Account-1 appeared on online PPP loan
applications, and what appears to be the tenth alias email
address – with a typographical error - appearing on an
additional online PPP loan application. These 10 other alias
email addresses associated with Fraudulent Email Account-1 were
used in applications for eight different Straw Companies. Thus,
the PPP loan applications for the eight other Straw Companies
(“Straw Company PPP Loan Applications”) were most likely created
by the same user or users that also created the fraudulent PPP
applications for Company-1 and Company-2. Notably, for two of
the Straw Companies, there were two PPP loan applications
initiated for each Straw Company, each of which used a different
alias email addresses associated with Fraudulent Email Account-1
(including what appears to be an alias address with a
typographical error, as noted above).

     30. From my review of documents from PPP Loan Company-1, I
have learned, in substance and in part, that the PPP loan
applications associated with the Straw Companies related to the
12 alias email addresses for Fraudulent Email Account-1 - that
is, Company-1, Company-2 and the eight other Straw Companies
described above – requested PPP loans totaling approximately
$14,820,853, which resulted in the disbursement of approved
funds in the amount of $7,889,130.

      31. Based on law enforcement agents’ review of search
warrant returns for Fraudulent Email Account-1 from Email
Provider-1, I have learned the following, in substance and in
part:

         a.    Fraudulent Email Account-1 appeared to only
contain emails related to PPP loan applications.

         b.    On or about July 3, 2020, the user of Fraudulent
Email Account-1 sent an email from one of its alias email
addresses (the “Straw Company-1 Email Address”) to a particular
email address (“Subject Email Address-1”), with the subject line
“it.” The email message contained no text, but had as an
attachment a copy of one of the Straw Companies’ PPP loan
applications (“Straw Company-1 PPP Loan Application”).

         c.    On or about July 3, 2020, the user of Fraudulent
Email Account-1 attempted to send an email from the Straw
Company-1 Email Address to an address which appears to be the
Subject Email Address-1, but with one typographical error, again

                                   14
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 15 of 19



with the subject line “it.” Attached to the message was a
resolution purportedly for Straw Company-1 to authorize Straw
Company-1 to borrow a PPP loan. The Fraudulent Email Account-1
received a corresponding message indicating this message was
returned as undeliverable because the recipient address did not
exist.

         d.    On or about August 3, 2020, the user of
Fraudulent Email Account-1 sent an email from the Straw Company-
1 Email Address to a business email address associated with
Company-1, which appears to be in the name of CC-1. The subject
line was “[PPP Loan Company-1] forms.” Attached to the email
was the PPP application and a resolution purportedly for
Company-1 to authorize Company-1 to borrow a PPP loan. Minutes
thereafter, the user of Fraudulent Email Account-1 forwarded
this email to a particular email address (the “Yumba Email
Account”).

         e.    Later that day, on August 3, 2020, the user of
Fraudulent Email Account-1 sent an email from the Straw Company-
1 Email Address to the Yumba Email Account with no subject.
Attached to the email was a PPP application and a resolution
purportedly for Company-2 to authorize Company-2 to borrow a PPP
loan. Minutes thereafter, the user of Fraudulent Email Account-
1 sent an email from the Straw Company-1 Email Address to the
Yumba Email Account. The subject line was “Fw:[PPP Loan
Company-1] forms.” Attached to the email was the same PPP
application and resolution to borrow for Company-2.

        Apocalypse Bella’s Use of the Yumba Email Account

     32. As described in the previous paragraph, the Yumba
Email Account received fraudulent PPP application documents
related to Company-1 and Company-2. For the reasons set forth
below, I respectfully submit that there is probable cause to
believe that the Yumba Email Account is controlled by APOCALYPSE
BELLA, the defendant.

     33. From my review of publicly-available domain
registration information, I know that the domain name for the
website of Bella Music Company was registered in the name of
“Apocalypse Bell” using the Yumba Email Account.

     34. Based on law enforcement agents’ review of search
warrant returns for the Yumba Email Account from the email
provider that hosts the Yumba Email Account (“Email Provider-
2”), I have learned the following, in substance and in part:

                                   15
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 16 of 19




          a.   The Yumba Email Account appears to be the
personal account of APOCALYPSE BELLA, the defendant, including
during the timeframe relevant to this Complaint. For instance,
the Yumba Email Account contains order confirmations and
receipts for goods and services delivered to BELLA at an address
in Oregon (“Bella Oregon Address”), including, among other
things, receipts for tree trimmings and plumbing services
invoiced to BELLA’s name provided at the Bella Oregon Address.
From my review of bank records, I know, in substance and in
part, that the Bella Oregon Address is the address (i)
associated with the Bella Music Company bank account, which
received approximately $729,550 of the fraudulent funds procured
through the Company-1 and Company-2 PPP Loan Applications; as
well as (ii) associated with a personal bank account in BELLA’s
name.

          b.   The Yumba Email Account also contains a series of
hotel, car, and travel reservations, again in the name of
APOCALYPSE BELLA, the defendant. These include airline
reservations for eight separate flights from September through
November 2020; as well as hotel reservations in Nairobi, Kenya,
in November 2020; and reservations for an executive apartment in
Brussels, Belgium in September and December 2020.

          c.   The Yumba Email Account also appears to include a
few confirmations for travel made by APOCALYPSE BELLA, the
defendant, on behalf of or to other individuals, including for
CC-1.

          d.   It appears that BELLA has deleted items received
by the Yumba Email Account. For instance, although subscriber
information indicates that the Yumba Email Account was created
on or about December 26, 2017, the earliest emails found in the
contents of the Yumba Email Account are from on or about July
28, 2020. In other words, BELLA appears to have deleted the
emails that were sent from the Fraudulent Email Account-1 that
included fraudulent PPP loan application documents for Company-1
and Company-2, as described above in Paragraph 31.

          e.   One of the profile photos associated with the
Yumba Email Account is an image of a very distinctive dark blue
background with a bright, large white cross (“Cross Image”).




                                   16
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 17 of 19



  Fraudulent PPP Loans for Other Straw Companies Used in Scheme

     35. From my review of documents from an Internet Service
Provider (“Residential ISP”), I know, in substance and in part,
the following. There is an account at the ISP for internet
service for a particular residential address (“Residential ISP
Account”). Residential ISP has provided a list of IP addresses
assigned to the Residential ISP Account during the relevant
period (the “Residential ISP Account IP Addresses”).

     36. From my review of information from the email provider
that which hosts Subject Email Address-1 (“Email Provider-3”)—
which, as described above in Paragraph 31, received
documentation from the Fraudulent Email Account-1 relating to
Straw Company-1 and its PPP application); PPP Loan Company-1;
and the Residential ISP, I know, in substance and in part, that
the Residential ISP Account IP Addresses were used to access the
accounts associated with the Subject Email Address-1, and
various Straw Companies’ PPP Loan Applications, in or about the
same time that the Company-1 PPP Application and Company-2 PPP
Application were submitted. Specifically:

          a.   From my review of login information for the
Subject Email Address-1, I know that from at least approximately
May 2020 to at least October 2020, the Subject Email Address-1
was accessed using the Residential ISP Account on a regular and
frequent basis, at least once every few weeks.

          b.   From my review of login information from PPP Loan
Company-1, and the Residential ISP Account IP Addresses, I know
that the Residential ISP Account IP Addresses were used to
access 23 different PPP loan applications online, including the
Company-1 PPP Loan Application and the Company-2 PPP Loan
Application. Specifically, these 23 different PPP loan
applications were accessed on approximately 69 different
occasions, from approximately late June 2020 to late September
2020. These 23 different PPP loan applications resulted in
requests totaling approximately $25,034,511 in PPP loans, with
approximately $14,898,230 which were approved and disbursed.
Notably, the set of PPP loan applications accessed from the
Residential ISP Account include approximately 11 applications
which used alias email accounts for Fraudulent Email Account-1,
hosted at Email Provider-1; approximately 5 applications which
used email addresses which I know, from my review of documents
from Email Provider-1, are alias email accounts for a second
account hosted at Email Provider-1 (“Fraudulent Email Account-
2”); and approximately 4 applications which used email addresses

                                   17
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 18 of 19



which I know, from my review of documents from Email Provider-1,
are alias email accounts a third account hosted at Email
Provider-1 (“Fraudulent Email Account-3”).

         Positive Identification of APOCALYPSE BELLA and
                      Social Media Accounts

     37. From my review of law enforcement databases, I have
seen a picture of APOCALYPSE BELLA, the defendant, associated
with his international travel, and have reviewed his identifying
information, including his date of birth.

     38. From my conversations with law enforcement, and my
review of travel documentation, I know, in substance and in
part, the following:

          a.   Earlier today, an individual named “Apocalypse
Bella” was scheduled to travel from Dulles International Airport
to Addis Ababa, Ethiopia. Law enforcement officers effectuated
an arrest of “Apocalypse Bella” while he was attempting to board
the flight.

          b.   I have reviewed photographs of (i) the arrested
individual “Apocalypse Bella”; as well as (ii) a passport
“Apocalypse Bella” was using to travel; and (iii) three cellular
phones that were seized incident to arrest. From my review of
the photographs of “Apocalypse Bella” and his passport, I
believe that the “Apocalypse Bella” who was arrested is
APOCALYPSE BELLA, the defendant (including the fact that
photographs of the arrested individual and his passport match
those in law enforcement databases for BELLA). In addition, the
photograph of the three cellular phones show that each of the
cellular phones has as its home screen the same distinctive
Cross Image as is described above in Paragraph 34, which is a
profile image associated with the Yumba Email Account.

     39.   From my review of posts of social media accounts, I
know, in substance and in part, the following:

          a.   There is a private social media account in the
name of “Apocalypse Bella” that has as its profile picture the
Cross Image.

          b.   There is a public social media account containing
the name of Bella Music Company has posted images of APOCALYPSE
BELLA, the defendant, as well as images containing the Cross
Image, including (i) one picture of two cellular phones which

                                   18
      Case 1:21-cr-00247-PAE Document 1 Filed 03/18/21 Page 19 of 19



appear to use the Cross Image as a home screen; and (ii) one
picture of a necklace which has the Cross Image printed on a
medallion hanging from a chain, worn by BELLA. The Bella Music
Company social media account has also posted numerous images of
expensive designer clothing and accessories, stacks of $20 and
$100 bills, what appears to be gold and diamond-encrusted
jewelry, and firearms.

      WHEREFORE, I respectfully request that a warrant be issued
for the arrest of APOCALYPSE BELLA, the defendant, and that he
be arrested and imprisoned or bailed, as the case may be.




                            _/s Zachary Effting (By Court
                            with Authorization)___
                            ZACHARY EFFTING
                            Special Agent
                            Federal Bureau of Investigation

Sworn to me through the transmission
of this Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1, this 18th day of March, 2021


__________________________________
THE HONORABLE SARAH L. CAVE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   19
